DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory G. Williams on 03/04/2021.
The application has been amended as follows: 
IN THE CLAIMS
Claim 7 is amended as displayed below.
CLAIM 7: A system for reducing leakage of hydraulic oil comprising: a selective control valve after having removed a first quick release mechanism from a first coupler orifice therein; a front stepped diameter segment with an insert maximum diameter portion, with an insert exterior face, an intermediate diameter portion, a minimum diameter portion, with an opposing face; a back section with an interior section having a front unthreaded section with an interior front face; a threaded section, an oil receiving orifice, a back portion, a back flat face portion and an interior back face; a front O-ring disposed between threaded section and oil receiving orifice; a back O-ring is disposed between oil receiving orifice and back flat face portion; front stepped diameter segment and back section are configured in combination such that the back section is screwed into minimum diameter portion via threaded section, when one of back portion and back flat face portion is caused to rotate, front O-ring is caused to contact and be compressed against opposing face; a sleeve is disposed over back portion, interior back face and back flat face portion; and a fastener installed into an internally threaded back face void.
The above claim amendment is made to correct a typographical error. 
Allowable Subject Matter
Claims 1, 5, 7-11, 18-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record do not render obvious in combination with the other claim limitations wherein the back section has an oil receiving orifice disposed between said interior front face and the interior back face and extending through said back section transverse to the back section longitudinal axis; the face orifice being in fluid communication with the oil receiving orifice; a front O-ring disposed between said opposing face and a rotating compressing face located on a central portion of said back section, said front O-ring is compressed and made to have an increasing outside diameter when said back portion is rotated; a back O-ring disposed between a back O-ring mating face and said sleeve front face; and a threaded retention fastener configured to rotatably mate with a threaded interior portion of said back portion, and configured to cause an outside diameter of said back O-ring to increase when said threaded retention fastener is advanced into said threaded interior portion of said back portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753